Citation Nr: 0610074	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  98-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right knee with degenerative joint 
disease and a retained foreign body, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left knee with degenerative joint 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran served on active duty from May 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia.

The Board remanded the case for additional development in 
March 2000 and again in October 2003.  

In June 2003, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  In February 
2006, the veteran declined another hearing.  

In February 2006, the veteran's representative requested that 
a total disability rating for compensation purposes based on 
individual unemployability be considered.  This is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  No subluxation or lateral knee instability is shown in 
either knee. 

2.  The right and left knee disabilities are currently 
manifested by significant functional limitations that 
approximate limitation of extension to 15 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent schedular rating 
for right knee limitation of extension are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Code 5261 (2005).

2.  The criteria for a separate 20 percent schedular rating 
for left knee limitation of extension are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.68, 4.71a, Diagnostic Code 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided rating decisions, statement of the case, and 
supplemental statements of the case.  VA sent VCAA notice 
letters in September 2002, November 2004, and in August 2005.  
These documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claims.  They told him what evidence is needed 
to substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims, including the 
development requested in prior Board remands.  VA examination 
reports are associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A (b)-(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c).

VA provided required VCAA notice subsequent to the initial 
adverse decision, which affords the veteran a right to a 
remand.  In October 2003, the Board remanded the case for 
additional development required under the VCAA.  See 
38 U.S.C.A. § 5013A; Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claims.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, as the Board concludes below that increased ratings 
are warranted, any questions as to the appropriate date to be 
assigned will be addressed by the RO in a rating decision 
implementing the Board's decision.

Background

A March 1971 service medical record (SMR) mentions a January 
1971 gunshot wound to the right superior tibia with a "small 
piece of metal in there."  Other SMRs note that the veteran 
was released from the hospital in February 1971 and that a 
cast was removed in February 1971.

A November 1971 SMR reflects that in September 1971 the 
veteran suffered a gunshot wound of the left leg.  There is 
no other SMR concerning that wound.  

A July 1972 VA examination report reflects two small, 
nonsymptomatic scars on the medial left knee with a complaint 
of tenderness in that area.  There was one small scar on the 
medial right knee in the area of the tibial head with a 
complaint of tenderness about that scar.  Squatting caused 
distress.  There was no sensory deficit, strength deficit, or 
abnormal reflex.  The veteran complained of extreme knee 
distress during examination.  The diagnoses were gunshot 
wound of the right knee with mild residuals; and, gunshot 
wound of the left knee with minimal residuals. 

In July 1972, the RO granted service connection for residuals 
of a right knee gunshot wound with retained foreign body and 
for residuals of a left knee gunshot wound.  The RO assigned 
a 10 percent rating under Diagnostic Code 7804 for the right 
knee and a zero percent rating under Diagnostic Code 7805 for 
the left knee.  

A July 1973 VA examination report reflects that there was 
apparently no muscle, nerve, or arterial damage associated 
with either gunshot wound.  

In September 1975, the Board denied increased ratings for 
each knee and in March 1987 the Board denied an increased 
rating for the right knee.

In May 1988, the RO granted a 20 percent rating for the right 
knee.  In a July 1988 rating decision, the RO granted a 30 
percent rating for the right knee under Diagnostic Code 5257-
5260 and a 20 percent rating for the left knee under 
Diagnostic Code 5260.

A June 1991 VA clinical record notes severe degenerative 
joint disease of the right patella and moderate degenerative 
joint disease of the left patella.  

In July 1992, the veteran reported pain, buckling, and 
swelling of the knees.

In a February 1995 rating decision, the RO granted a 30 
percent rating for the left knee under Diagnostic Code 5257-
5260.

In March 1997, the veteran requested higher ratings for the 
knees.

A June 1997 VA examination report reflects that the veteran 
reported bilateral knee pain, locking, and swelling.  He wore 
knee braces constantly and also used a cane to walk.  The 
examiner noted entry and exit wound scars on both knees and a 
vertical scar over the right knee representing an attempt to 
surgically remove shrapnel.  Extension was to 15 degrees, 
bilaterally, with considerable pain.  Flexion beyond 40 
degrees was met with great complaint of pain.  There was no 
ligament laxity.  Concerning muscle weakness, the left thigh 
was 1/2 inch smaller in circumference than the right.  The 
calves had equal circumferences.  Patellar grinding test was 
positive, bilaterally, as the veteran cried out in pain 
during examination.  The diagnosis was posttraumatic 
bilateral osteoarthropathy with chondromalacia patella, 
disabling.

VA outpatient treatment reports dated at various times note 
80 to 90 degrees of flexion of the knees, albeit with 
considerable pain.  

A September 2002 VA referral compensation examination report 
reflects that the examiner reviewed the medical history.  
During examination, the veteran complained of pain, 
stiffness, locking, and swelling of both knees.  These were 
constant symptoms, but with daily flare-ups.  He received 
injections and over-the-counter and prescription pain 
medication.  He last worked three years prior and had been a 
forklift operator.  He could attend to activities of daily 
living but he could not perform outdoor chores.  

The three visible knee scars measured 1.5 centimeters by 0.5 
centimeter; 1.5 centimeters by 0.5 centimeter; and 3.0 
centimeters by 0.5 centimeter.  The veteran used bilateral 
knee braces and a cane.  The knee joints had a normal 
appearance.  Right knee range of motion was to 30 degrees 
with pain beginning at 30 degrees and to zero degrees of 
extension with no pain.  Left knee range of motion was to 35 
degrees with pain beginning at 35 degrees and to zero degrees 
of extension with no pain.  There was additional functional 
impairment due to pain and weakness.  Although there was no 
ankylosis, there was evidence of severe locking pain.  The 
diagnoses were gunshot wound of left knee with degenerative 
joint disease; and, gunshot wound of right knee with 
degenerative joint disease.  No specific muscle group or 
nerve was involved.  The scars were nontender with no 
ulceration.

A May 2003 VA X-ray showed severe narrowing of the medial and 
patellofemoral compartments of the right knee with mild varus 
(bent inward) deformity, bulky osteophytes, small bony 
fragments, and a metal fragment.  Also shown was diffuse 
periosteal reaction along the right proximal tibia and fibula 
shafts consistent with old injury.  The impression was severe 
medial and patellofemoral compartment osteoarthritis.

A May 2003 VA left knee X-ray showed severe narrowing of the 
medial and patellofemoral compartments with mild varus 
deformity, prominent osteophytes, and small bone fragments.  
The impression was medial and patellofemoral compartment 
osteoarthritis as described above.

In June 2003, the veteran testified that the September 2002 
VA examination was inadequate.  He testified that he wore leg 
braces all the time for the last 20 years.  He had about 30 
degrees of motion in each knee, which hurt continuously.  He 
used prescription and over-the-counter pain medication.  He 
recalled that his physician recommended total knee 
replacement.  

An April 2005 VA outpatient treatment report reflects that 
the veteran requested an orthopedic consultation concerning 
total knee replacement.  Another April 2005 VA outpatient 
treatment report reflects that the April 2005 X-rays were 
unchanged from 2003.  April 2005 VA X-rays showed moderate to 
severe degenerative joint disease involving all three joint 
compartments, with spurring, of each knee.  Bullet fragments 
were shown in the right knee.  There was no evidence of acute 
injury, destructive process, joint effusion, or significant 
interval change.  

In August 2005, the veteran underwent another VA compensation 
examination.  The examiner reviewed the medical history and 
measured the range of motion of each knee with a goniometer.  
The left knee flexed to 100 degrees with severe pain 
throughout the entire range and extended to 5 degrees.  There 
was no effusion or instability.  The right knee flexed to 100 
degrees with severe pain throughout the entire range and 
extended to 5 degrees.  There was no effusion or instability.  
The veteran used braces and a cane.  Repetitive use caused 
increased pain.  In addition, flare-ups occurred several 
times per day and also caused increased pain.  No other 
functional impairment was seen.  The examiner felt that the 
veteran was a candidate for total knee replacement.  The 
veteran reported that his knees prevented any employment.  



Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2005).

Each knee has been rated 30 disabling for the entire appeal 
period under Diagnostic Code 5257-5260.  Diagnostic Code 5257 
pertains to subluxation or lateral instability of a knee.  
Subluxation is an incomplete or partial dislocation.  
Dorland's Illustrated Medical Dictionary 1596 (28th ed. 
1994)).  A 30 percent evaluation is warranted for recurrent 
subluxation or lateral instability of the knee when there is 
severe impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee warrants a 
10 percent rating.  38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (2005). In this case, no subluxation or 
lateral knee instability is shown in either knee, therefore, 
the Board will not consider Diagnostic Code 5257.  

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2005).   

The right knee disability is currently rated 30 percent for 
limitation of flexion.  Because no higher rating is available 
for limitation of flexion, the Board need not further discuss 
the assigned 30 percent rating; however, because separate 
evaluations for limitation of extension are authorized by 
VAOPGCPREC 9-2004, and such impairment is shown here, the 
Board will therefore consider a separate rating for 
limitation of extension.  

Extension limited to 5 degrees receives a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5261.    

The right knee disability is currently manifested by 
significant limitation of flexion as well as limitation of 
extension to 15 degrees, as noted in the June 1997 VA 
examination report.  Since June 1997, examiners have reported 
greater ranges in extension, but they have also pointed out 
that there was additional functional limitation due to 
painful motion.  In Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991), the Court stressed that functional loss caused by 
painful motion should be compensated.  Hence, the Board will 
rate functional loss due to pain at the same level as 
functional loss due to impeded flexion.  This takes into 
account the tenets of DeLuca, which require that the Board 
consider evidence of weakened movement, excess fatigability, 
or incoordination, including during flare-ups.  Comparing 
these manifestations with the criteria of the rating 
schedule, the Board finds that the criteria for a separate 20 
percent schedular rating under Diagnostic Code 5261 are 
approximated for the right knee.

Turning to the service-connected left knee disability, the 
Board finds it to be manifested by significant limitation of 
flexion as well as limitation of extension to 15 degrees, as 
noted in the June 1997 VA examination report.  Although later 
examination reports do not reflect a 15 degree lack of full 
extension, after considering additional impairment due to 
painful motion, the Board finds that the left knee has 
functional impairment equivalent to limitation of extension 
to 15 degrees.  This includes the DeLuca considerations.  The 
Board finds that the criteria for a separate schedular 20 
percent rating under Diagnostic Code 5261 are approximated 
for the left knee.

The combined rating for a disability shall not exceed the 
rating for the amputation at the elected level, were 
amputation to be performed.  For example, the combined 
evaluations for loss of use of leg at the knee level shall 
not exceed a 60 percent evaluation, according to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5164.  38 C.F.R. § 4.68 (2005).  The 
ratings granted above do not violate this rule.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claims.  A separate 20 percent schedular rating is granted 
for right knee limitation of extension.  A separate 20 
percent schedular rating is granted for left knee limitation 
of extension.  

It does not appear that separate ratings for the three 
service-connected knee scars are appropriate.  These scars 
are asymptomatic and do not appear to exceed a total area of 
six square inches.  Under the former or the current version 
of 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805, a 
compensable evaluation is not warranted.  

Extraschedular Consideration 

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).  In this case, the rating schedule is not inadequate 
for evaluating the veteran's bilateral knee disabilities.  In 
addition, it has not been shown that the right knee 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.

In this regard, the veteran has asserted that his knees 
prevent obtaining and retaining substantially gainful 
employment.  However, as noted above, the issue of a total 
rating based on individual unemployability due to service-
connected disabilities is referred to the RO for 
consideration and need not be addressed further in this 
decision.  


ORDER

A separate 20 percent rating for right knee limitation of 
extension is granted. 

A separate 20 percent rating for left knee limitation of 
extension is granted. 



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


